Citation Nr: 1135691	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  05-38 222	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1. Whether new and material evidence has been presented to reopen the claim of service connection for residuals of pneumonia.

2. Entitlement to service connection for residuals of pneumonia.

3. Entitlement to service connection for obstructive airway disease.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1958 to May 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

This case was previously before the Board in April 2009, when it was remanded to afford the Veteran a hearing and again in November 2009, when it was remanded for further development to include a VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

Whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before it can consider the underlying claim.  Therefore, regardless of the RO's adjudicate the claim, the Board must initially address the question of whether new and material evidence has been presented to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The new and material evidence claim for hypertension has been raised by the record and is referred to the RO for appropriate action.  

The reopened claim of service connection for residuals of pneumonia is REMANDED to the RO via the Appeals Management Center in Washington, DC.




FINDINGS OF FACT

1.  In a rating decision in June 1959, the RO denied service connection for residuals of pneumonia; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the rating decision became final by operation of law based on the evidence then of record.

2.  The additional evidence submitted since the rating decision by the RO in June 1959, denying service connection for residuals of pneumonia, relates to an unestablished fact necessary to substantiate claim. 

3.  Obstructive airway disease, chronic obstructive pulmonary disease, was not manifested in service; obstructive airway disease, first manifested after service separation, is not related to an injury, or disease, or event in service.


CONCLUSIONS OF LAW

1.  The rating decision by the RO in June 1959, denying service connection for residuals of pneumonia, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2010).

2.  The additional evidence presented since the rating decision by the RO in June 1959 on the claim of service connection for residuals of pneumonia is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38C.F.R. § 3.156 (2010).

3.  Obstructive airway disease, chronic obstructive pulmonary disease, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.300 (2010).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  





The RO provided pre-adjudication VCAA notice by a letter dated in April 2004.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  

As for content of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice).  

The notice did not include the general provisions for the effective date of a claim and the degree of disability assignable.  However, this omission did not result in any prejudice to the Veteran, as the provisions only apply after a grant of service connection.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This decision denies service connection for obstructive airway disease.  The reopened claim of service connection for residuals of pneumonia is remanded.

The Veteran was also not provided with proper notice with regard to the question of new and material evidence under Kent v. Nicholson, 20 Vet. App. 1 (2006).    As claim is reopened, there is no prejudice to the Veteran.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  


The RO has obtained the service treatment records, and VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded a VA examination in May 2010 with a subsequent addendum opinion in April 2011 in an effort to substantiate the claim of service connection for obstructive airway disease.  The report of VA examination and the addendum contain sufficient findings and informed discussion of the pertinent history and features of the disability adequate for deciding the claim.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

 "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence Previously Considered

In the rating decision in June 1959, the RO denied service connection for residuals of pneumonia because none were found on VA examination in June 1959.  At the time of the rating decision, the evidence consisted of the Veteran's service treatment records, showing hospitalization for and treatment of pneumonia in April and May 1958 with no residual disability noted on separation examination, and a VA examination of June 1959 showing no residual disability.  Also of record was a physician's statement showing that the Veteran was treated for pneumonia with symptoms of pain in the left lung, wheezing, and spitting up blood in April and May 1959.
Newly Submitted Evidence

The additional evidence submitted since the rating decision by the RO in June 1959 includes VA and private medical records, the Veteran's testimony at hearing in August 2009, and a VA examination in May 2010 with subsequent addendum opinion in April 2011.  

The VA and private medical records show that the Veteran has had many bouts of recurrent pneumonia, including during the appeals period, and his testimony pertained to pneumonia in service as well as his treatment for recurrent pneumonia since service separation.

Analysis

In the rating decision in June 1959, the RO denied service connection for residuals of pneumonia because there was no evidence of a current disability.  In order to support a claim to reopen, any newly submitted evidence would need to demonstrate a current disability.

In this case, the newly submitted evidence shows recurrent pneumonia, including in 1995, 2003, 2004, and 2005.  In addition, the Veteran's testimony suggests continuity of symptomatology.  A chest X-rays show scarring in the base of the right lung.

As the additional evidence presented since the rating decision by the RO in June 1959 relates to an unestablsihed fact necessary to substantiate the claim, the lack of such evidence was the basis for the previously denial of the claim, the evidence is new and material, and the claim of service connection for residuals of pneumonia is reopened.  38 C.F.R. § 3.156.  

Service Connection for Obstructive Airway Disease (Chronic Obstructive Pulmonary Disease) 

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran had peace time service, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 


Facts

The Veteran's service treatment records show that he was hospitalized for an upper respiratory infection in April 1958 at the base of the left lung.  He was treated in hospital through mid-May 1958, a total of 35 days.  On separation examination, the lungs and chest were normal.

In May 1959, the Veteran was hospitalized for pneumonia with symptoms including left chest pain on deep inspiration and spitting blood tinged sputum.  In June 1959 on VA examination, there was no evidence of current pneumonia.

After service, in October and November 1995, the Veteran was treated for difficulty breathing.  Chest X-rays showed a right pleural effusion and basilar consolidation, streaky infiltrates in the left lung, and pneumonia with atelectasis.  In November 1995, X-rays showed obstructive airway disease also known as chronic obstructive pulmonary disease.

In September 2003, the Veteran was seen for complaints of a cough and cold lasting over a week which were not resolved with over-the-counter remedies.  In October 2003, a chest X-ray showed continued findings of minimal asymmetric opacity within the right lung base which had the appearance of interstitial fibrosis.  No focal infiltrate, pleural effusion, or pneumothorax was seen.

In January 2004, the Veteran filed a claim of service connection for chronic scarring and a pneumonic infiltrate of the right lung base and obstructive airflow disease, which he asserted were residuals of the pneumonia he had in service in 1958.  He stated that he had severe breathing problems and shortness of breath, could not walk for any long period, and could not perform household duties and other basic activities.  



In February 2009, it was noted that the Veteran quit smoking in 1996, but had smoked one and a half packs of cigarettes per day for forty years.

In August 2009, the Veteran testified that during his brief period of military service in 1958 he was hospitalized for over a month for pneumonia.  He stated that he had experienced breathing problems and shortness of breath since his separation from service, which he believed were due to his in-service illness.  He had another bout of pneumonia in 1959, with additional instances of recurrence in 1995 and thereafter.  He had been told he had lung scarring and other possible residuals due to the pneumonia in service.

On VA examination in May 2010, the Veteran stated that he first had pneumonia in service in April 1958 and service he had recurrent bouts of pneumonia.  The diagnosis was chronic obstructive pulmonary disease, which the examiner stated was not caused by or the result of pneumonia or the Veteran's hospitalization in service.

In April 2011, a second VA examiner reviewed the Veteran's file and expressed the opinion that it was less likely than not that the Veteran's current diagnosis of chronic obstructive pulmonary disease was caused by pneumonia in service, because pneumonia is normally a self-limiting condition and that cigarette smoking of longer than 30 years was more likely the cause, a position well-documented in the pulmonary literature.

Analysis

For the purpose of the analysis and consistency, the Board uses the term chronic obstructive pulmonary disease, which includes obstructive airway disease.





While the service treatment records show that the Veteran was hospitalized for pneumonia, chronic obstructive pulmonary disease was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not established. 

38 C.F.R. § 3.303(b) Chronicity and Continuity of Symptomatology

38 C.F.R. § 3.303(d) First Diagnosed after Service

The service treatment records do show that the Veteran was treated for pneumonia.  As pneumonia was noted during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify chronic obstructive pulmonary disease and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, as the Veteran was in service for only three months, then continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is required to support the claim.  Also the provisions of 38 C.F.R. § 3.303(d) apply.

Although the Veteran is competent to describe respiratory symptoms since service, because it does not necessarily follow that there is a relationship between the  chronic obstructive pulmonary disease, first diagnosed after service, and the continuity of symptomatology that the Veteran avers, and as chronic obstructive pulmonary disease is not a condition under case law that has been found to be capable of lay observation, the determination as to the diagnosis or presence of chronic obstructive pulmonary disease is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  


Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

Competency is a question of fact, which is to be addressed by the Board. Jandreau at 1377.

As the presence or diagnosis of chronic obstructive pulmonary disease cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, chronic obstructive pulmonary disease is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a diagnosis.







Where, as here, there is a question of the presence or a diagnosis of chronic obstructive pulmonary disease, not capable of lay observation by case law, and as chronic obstructive pulmonary disease is not simple medication condition under Jandreau, to the extent the Veteran's statements are offered as proof of the presence of chronic obstructive pulmonary disease in service or since service, the Veteran's lay statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to claim based either on continuity of symptomatology or on a disability first diagnosed after service.

As for the Veteran describing a contemporaneous medical diagnosis, chronic obstructive pulmonary disease was first shown in 1995, more than 35 years after service, and ass for symptoms described by the Veteran that later support a diagnosis by a medical professional, there is no evidence that a health-care professional diagnosed chronic obstructive pulmonary disease and related the disability to pneumonia or an injury, disease, or event in service.

To the extent that chronic obstructive pulmonary disease is associated with smoking, as the current claim was filed after June 9, 1998, that is, in 2004, service connection is precluded by law for a disability, resulting from the use of tobacco products in service.  38 U.S.C.A. § 1103(a) (West 2002 and Supp. 2010).

To the extent the Veteran has expressed an association between chronic obstructive pulmonary disease and residuals of pneumonia, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience.

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of chronic obstructive pulmonary disease based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence. 


And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between chronic obstructive pulmonary disease and residuals of pneumonia or any injury, disease, or event in service.

As the Board does not find the Veteran competent to establish a diagnosis or to express an opinion on the origin or cause of chronic obstructive pulmonary disease, the Board need not reach the question of whether or not the Veteran's statements are credible.

The competent medical evidence of record consists of the findings and opinion in the reports of VA examinations in 2010 and in 2010.  The VA examiners, health-care professionals, who are qualified by education and training to offer a medical opinion, expressed the opinion that chronic obstructive pulmonary disease was not due to pneumonia in service.  One VA examiner also expressed the opinion that it was more likely than not that the Veteran's chronic obstructive pulmonary disease was due to the Veteran's smoking history, citing to the medical literature. This evidence opposes rather than supports the claim.

As there is no favorable evidence, either lay evidence or medical evidence, the preponderance of the evidence is against the claim based either on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on a disability first diagnosed after service under 38 C.F.R. § 3.303(d), and the benefit of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

ORDER

As new and material evidence has been presented, the claim of service connection for residuals of pneumonia is reopened and to this extent only, the appeal is granted.

Service connection for obstructive airway disease, chronic obstructive pulmonary disease, is denied.


REMAND

On the reopened claim of service connection for residuals of pneumonia, the Veteran's original claims file, dating from 1959, has recently been located and associated with the rebuilt file opened in 2004.  The information contained in the original claims file includes the Veteran's service treatment records, showing details of his hospitalization for pneumonia in April and May 1958, as well as private treatment records related to an episode of pneumonia in 1959, and a 1959 VA examination report.  

None of this information was available to or considered by the VA examiners in May 2010 or in April 2011.  Therefore, the claim of service connection for residuals of pneumonia needs further development under the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a physician familiar with pulmonary diseases to determine: 

a).  Whether the Veteran has a current lung disability other than chronic obstructive lung disease, namely, restrictive lung disease by pulmonary function test, and, if so, 

b).  Whether it is more likely than not (at least a 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) the current  lung disability other than chronic obstructive lung disease is the result of pneumonia in service in 1958?




Stated differently: Whether the current lung disability other than chronic obstructive lung disease represents a continuation or progression of pneumonia in service or the development of a new and separate condition with postservice evidence of recurrent pneumonia.

In formulating an opinion, the VA examiner is asked to comment on the significance of scarring of the lungs by X-ray as it relates to pneumonia in service. 

If after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential causes for the current lung disability, please identify the other potential causes based on the evidence of record, when the in-service pneumonia is not more likely than any other to cause the Veteran's current lung disability and that an opinion on actual causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the examiner. 

2.  On completion of the development requested, adjudicate the claim of service connection for residuals of pneumonia on the merits considering all the evidence of record.  If the benefit sought remains denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


